Citation Nr: 1400151	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for chondromalacia of the right knee, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for chondromalacia of the left knee, currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for a lumbar spine strain with degenerative changes, rated 10 percent disabling prior to January 24, 2013, and 20 percent disabling thereafter.

4.  Entitlement to an increased disability rating for left lower radiculopathy, rated 10 percent disabling prior to March 19, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and G.M.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to February 1998.

These matters came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 hearing at the RO; the transcript is of record.

In a March 2013 rating decision, the Appeals Management Center (AMC) assigned a 20 percent disability rating to lumbar spine with degenerative changes, effective January 24, 2013, and assigned a 20 percent disability rating to left lower radiculopathy, effective March 19, 2010.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran undergoes treatment at the Kansas City VA Medical Center (VAMC) for his service-connected disabilities.  Per the Veteran's representative's October 2013 Informal Hearing Presentation, it was indicated that she continues to seek treatment at the Kansas City VAMC.  Updated treatment records should be obtained from the Kansas City VAMC dated from March 3, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

On January 8, 2013, VA contacted the Veteran to confirm whether flare-ups of her medical conditions warranted the scheduling of the VA examinations to assess the severity of her bilateral knee and lumbar spine disabilities.  The Veteran confirmed that it would be a good time to schedule her VA examinations.  See VA Form 21-0820, Report of General Information, dated January 8, 2013.  

With regard to the January 2013 VA examination, it is noted that the examiner did not adequately address the effect of flare-ups on the Veteran's knee and spine disabilities.  With regard to the spine, the Veteran reported that flares occur every two months and indicated that the severity is a 10 on a 10-point scale.  With regard to the knees, the Veteran reported that flares occur when standing for a prolonged time or sitting.  

The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  

On range of motion testing of the spine, flexion was to 40 degrees with painful motion beginning at 5 degrees.  It was noted that she had functional loss and/or functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.

The examiner stated that there are flares and there was historically likely additional limitation of motion based on the Veteran's increased pain level during these flares.  The examiner stated that these additional limitations of motion could not be verified without seeing the Veteran during such flare-ups.  

The examiner should be requested to provide further comment in light of the Veteran's assertion on January 8, 2013 that it was a good time to schedule her for a VA examination to assess flare-ups.  

On range of motion testing of the knees, flexion was to 80 degrees in both knees.  There was no objective evidence of painful motion in the right knee, whereas pain began at 80 degrees in the left knee.  There was no limitation of extension in either knee.  It was noted that she has functional loss and/or functional impairment due to less movement than normal and pain on movement in both knees.  

The examiner, however, did not comment on the effect of flare-ups on the Veteran's right and left knee disabilities and also did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  Thus, remand is necessary to obtain further opinion.  


Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran another opportunity to complete appropriate releases (VA Form 21-4142) pertaining to Dr. Hillman in Kansas City, Missouri, and Menorah Outpatient Rehab in Overland Park, Kansas.  

2.  Associate with Virtual VA or the claims folder updated treatment records from the Kansas City VAMC for the period from March 3, 2011.

3.  Return the claims folder and a copy of this Remand to the January 2013 VA examiner for an opinion regarding the following:

(a)  With regard to the lumbar spine disability, please comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  

The examiner should be requested to provide further comment in light of the Veteran's assertion on January 8, 2013 that it was a good time to schedule her for a VA examination to assess flare-ups. 

(b)  With regard to the right and left knee disabilities, please comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  

The examiner should be requested to provide further comment in light of the Veteran's assertion on January 8, 2013 that it was a good time to schedule her for a VA examination to assess flare-ups.  

The examiner should be informed that the Veteran is competent to describe the frequency and severity of her symptoms.

A rationale for all opinions should be provided.  

If the January 2013 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

4.  In the interest of avoiding future remand, the AMC/RO should then review the opinions and/or examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies.

5.  After completion of the above, review the expanded record and readjudicate the increased rating claims.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


